Name: Commission Regulation (EEC) No 92/87 of 14 January 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/ 14 Official Journal of the European Communities 15. 1 . 87 COMMISSION REGULATION (EEC) No 92/87 of 14 January 1987 altering the specific agricultural conversion rates applicable in the rice sector specified in Article 6 (3) of Regulation (EEC) No 1677/85 fixed by Regulation (EEC) No 90/87 Q ; whereas in the case of the currencies maintained against each other within a maximum spread at any given time of 2,25 % they should, Article 2 ( 1 ) of Regulation (EEC) No 3153/85 notwithstanding, be calculated on the basis of the rates during the reference period 12 and 13 January 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 2502/86 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (E*EC) No 3294/86 (4), as amended by Regulation (EEC) No 3/87 (*), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*); Whereas following the adjustment of the central rates effective on 12 January 1987 the specific conversion rates must be recalculated using the new correcting factor as HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 15 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164 , 24 . 6 . 1985, p. 1 . 0 OJ No L 164, 24 . 6 . 1985 , p. 6 . (3) OJ No L 219 , 6 . 8 . 1986, p. 8 . (4) OJ No L 304, 30 . 10 . 1986 , p. 25 . Is) OJ No L 1 , 3 . 1 . 1987, p. 5 . M OT No L 31 0 . 21 . 11 . 1985 . d . 4 . P) See page 12 of this Official Journal . 15. 1 . 87 Official Journal of the European Communities No L 13/ 15 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 47,7950 = Dkr 8,83910 = DM 2,31728 = FF 7,77184 = £ Irl 0,864997 = F1 2,61097 = £ 0,825751 = Lit 1 645,69 = Dr 167,776 = Pta 159,355 /